IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA19-79

                                  Filed: 18 June 2019

Guilford County, No. 15 CRS 068072

STATE OF NORTH CAROLINA

             v.

JEFFERY JAMAR BARRETT


      Appeal by defendant from judgment entered by Judge Stanley L. Allen in

Guilford County Superior Court. Heard in the Court of Appeals 22 May 2019.


      Attorney General Joshua H. Stein, by Assistant Attorney General Sage A. Boyd,
      for the State.

      James R. Parish for defendant-appellant.


      TYSON, Judge.


      Jeffery Jamar Barrett (“Defendant”) appeals from a judgment entered

following a jury’s conviction for one count of common law robbery. We affirm the

lower court’s decision and find no error.

                                     I. Background

      A man entered into a Taco Bell restaurant located on Battleground Avenue in

Greensboro and stole cash from the register on 8 February 2015. Greensboro police

officers used Carlo, a trained tracking dog, to follow the thief’s scent. Officer McNeal,
                                   STATE V. BARRETT

                                   Opinion of the Court



the dog’s handler at the time, testified to Carlo’s 2,000 hours of training and to Carlo’s

more than 1,000 deployment searches.

         Officer Douglas responded to the robbery by establishing a perimeter and

looking for suspects. Officer McNeal and Carlo located a sweatshirt, a toboggan,

gloves, and two bank bags. He observed Defendant walking down the street within

the perimeter. Officer Douglas stopped Defendant, patted him down for weapons,

and noticed copious amounts of cash in his pockets that was organized by its face

value.

         Officer Rodriguez collected the evidence, photographed the items found by

Carlo, and took a swab of Defendant’s DNA. Greensboro police officers sent the

evidence and the DNA swab to the North Carolina State Crime Laboratory.

         A forensic scientist at the crime lab generated a DNA profile from the swab

and compared it to DNA found on the recovered items. She concluded that the DNA

profile on the glove was consistent with two individuals and that Defendant could not

be excluded as a contributor to the multiple major profiles.

         Defendant also made a phone call while in custody, which Detective Tyndall

subsequently reviewed.      Defendant recalled the circumstances of his arrest for

robbery on 8 February 2015 and discussed the shoes he had worn during the incident.

         A jury convicted Defendant and returned a verdict of guilty to one count of

common law robbery. He was sentenced to a minimum of fourteen months and a



                                          -2-
                                   STATE V. BARRETT

                                    Opinion of the Court



maximum of twenty-six months imprisonment. Defendant gave oral notice of appeal

in open court.

                                     II. Jurisdiction

      Jurisdiction lies in this Court pursuant to N.C. Gen. Stat. §§ 7A-27(b) and 15A-

1444 (2017).

                                III. Standard of Review

      A trial court’s determination of an expert witness’s qualifications and

admission of testimony is reviewed for abuse of discretion. State v. Washington, 141
N.C. App. 354, 362, 540 S.E.2d 388, 395 (2000).

                                        IV. Issues

      Defendant argues the trial court erred in allowing the introduction and

admission of evidence found by a tracking dog.

                                       V. Analysis

      Ninety years ago, the Supreme Court of North Carolina laid out a four-factor

test to establish reliability of a tracking dog in State v. McLeod:

               the action of bloodhounds may be received in evidence
               when it is properly shown: (1) that they are of pure blood,
               and of a stock characterized by acuteness of scent and
               power of discrimination; (2) that they possess these
               qualities, and have been accustomed and trained to pursue
               the human track; (3) that they have been found by
               experience [to be] reliable in such pursuit; (4) and that in
               the particular case they were put on the trail of the guilty
               party, which was pursued and followed under such
               circumstances and in such way as to afford substantial


                                           -3-
                                   STATE V. BARRETT

                                   Opinion of the Court



             assurance, or      permit    a   reasonable   inference,   of
             identification.

State v. McLeod, 196 N.C. 542, 545, 146 S.E. 409, 411 (1929) (citations omitted).

      Over time, certain elements stated in this standard rule have changed. The

current analysis demonstrates “a decreasing emphasis on the requirement that the

tracking dog be a pure blood bloodhound” in the first element of the test, “yet [it]

continue[s] to require the dog to have training, experience, and proven ability in

tracking.” State v. Green, 76 N.C. App. 642, 645, 334 S.E.2d 263, 265 (1985).

   In State v. Rowland, 263 N.C. 353, 139 S.E.2d 661 (1965), a police officer arrived

with a tracking dog at the scene of a robbery. The dog followed a trail which led to

the perpetrator of the crime. Id. at 355, 139 S.E.2d at 663. The defendant alleged the

State failed to identify the dog as a purebred hound. Id. at 359, 139 S.E.2d at 665.

The court held the dog had pedigreed himself through his abilities to track and find

evidence, despite the State’s failure to meet the first requisite of the McLeod four-

factor test. Id. at 360, 139 S.E.2d at 666.

   The Supreme Court decided “the conduct of the hound and other attendant

circumstances, rather than the dog’s family tree” are factors to the admissibility of

the evidence. Id. at 359, 139 S.E.2d at 665. The evidence a tracking dog finds on the

trail may be admitted, “if [the dog] is shown to be naturally capable of following the

human scent” and “if the evidence is corroborative of other evidence tending to show

defendant’s guilt.” Id. (emphasis in original). See also Green, 76 N.C. App. 642, 334


                                          -4-
                                  STATE V. BARRETT

                                   Opinion of the Court



S.E.2d 265 (upholding a defendant’s conviction where a tracking dog has identified

the perpetrator).

                                    A. Type of Hound

      Defendant objects to the use of the evidence found by Carlo because “[t]here

was never any testimony as to what kind of dog Carlo was.” Defendant asserts the

State failed to lay a proper foundation for the “testimony of the ‘expert’ dog Carlo.”

However, Officer McNeal established that during the February robbery incident he

responded and deployed a tracking dog. A tracking dog “looks for disturbance[s]” and

has been “trained . . . to detect specific odors” including “human odors.”

      The 1929 McLeod test has been modified over time and courts have recently

placed less emphasis on the breed of the dog and placed more emphasis on the dog’s

ability and training. Although the State failed to identify Carlo’s breed and never

proffered any evidence that Carlo was “of pure blood,” the officer’s sworn testimony

elaborated on Carlo’s training and ability which corroborated other evidence that

tended to show Defendant’s guilt. See Rowland, 263 N.C. at 359, 139 S.E.2d at 665;

McLeod, 196 N.C. at 545, 146 S.E. at 411.

                             B. Training and Experience

      Officer McNeal testified to Carlo’s “training, experience and proven ability in

tracking.” Green, 76 N.C. App. at 645, 334 S.E.2d at 265. Officer McNeal explained




                                          -5-
                                  STATE V. BARRETT

                                  Opinion of the Court



that Carlo had received training locally and elaborated on the training process. He

said the tracking dogs, including Carlo,

             are trained to differentiate in disturbances in the
             environment, such as broken grass blades, rocks that are
             kicked over. All of that creates an odor for the dog. In
             conjunction with skin cells and other odors that are falling
             off the person, the dog is trained to track that from the
             point where it starts to wherever the point of the odor is.

      Officer McNeal testified Carlo had “probably more than 2,000 hours of training

since [he] worked [with] him.” Carlo alerts by “lay[ing] down over top of the article

with the article between his two front paws with his nose as close to the object as he

can.” Carlo is certified annually by the International Police Work Dog Association to

demonstrate “his proficiency” in detecting human odors on inanimate objects.

                                  C. Proven Ability

      Officer McNeal also explained that the tracking dogs work city-wide to respond

to situations which require evidence to be located. Carlo had conducted over a

thousand searches since he began working with Officer McNeal.           During the 8

February 2015 robbery incident, Officer McNeal deployed the tracking dog to look for

a disturbance in the area.

      During this deployment, Carlo tracked from the back side of the Taco Bell to

an old Sears Distribution Center parking lot where he discovered a sweatshirt,

toboggan, gloves and two bank bags. Carlo alerted Officer McNeal that he smelled

“recent human odor” and laid down over top of the sweatshirt, toboggan, and gloves


                                           -6-
                                  STATE V. BARRETT

                                   Opinion of the Court



with the articles between his front paws and his nose close to the articles, as he had

been trained to do.

      This testimony demonstrates Carlo had been sufficiently trained, had the

appropriate ability to perform these tasks and had properly responded as trained.

The trial court admitted the evidence, over objection, ruling that the proper

foundation had been laid for the police tracking dog’s training and reliability.

                              D. Corroborating Evidence

      The State also introduced evidence which corroborated Defendant’s guilt.

Officer Douglas apprehended Defendant within the established perimeter from the

site of the robbery. Defendant’s pockets were “stuck open” with wads of cash and his

clothing matched the 911 caller’s description of the thief.

      Defendant made a phone call in jail that indicated to Detective Tyndall the

correct suspect had been apprehended. Defendant remarked on the circumstances of

his arrest and described gray-green shoes he had worn during the robbery. The

detective testified that the shoes Defendant described had been collected at the police

station during the booking process. Defendant also stated on the telephone call, “I

done thrown it away again . . . the same way I did when I went to Leesville,

Louisiana.” Defendant had been previously arrested and served a prison sentence for

robbery in Leesville, Louisiana.       Evidence and testimony presented at trial

corroborated the results of Carlo’s tracking.



                                          -7-
                                  STATE V. BARRETT

                                  Opinion of the Court



      Presuming arguendo, the trial court had erred in admitting testimony about

the tracking dog’s actions and the items found, the attendant circumstances and

corroborating evidence presented at trial supported the jury’s verdict finding

Defendant guilty as the perpetrator.      The State presented other overwhelming

evidence of Defendant’s guilt. Any asserted error would be harmless.

                                   VI. Conclusion

      The State laid a proper foundation for admission into evidence the actions and

results by Carlo, the tracking dog. Defendant has failed to show the trial court abused

its discretion by admitting the evidence found by Carlo for the jury to consider.

      Defendant received a fair trial, free from prejudicial error. We find no error in

the jury’s verdict or in the judgment entered thereon. It is so ordered.

      NO ERROR.

      Judges BRYANT and ZACHARY concur.




                                         -8-